DETAILED ACTION
In response to remarks filed on 28 July 2021
Status of Claims
Claims 1-20 are pending;
Claims 1, 8 and 14 are currently amended;
Claims 2-7, 9-13 and 15-19 were previously presented;
Claim 20 is new;
Claims 1-20 are rejected herein.
Response to Arguments
Applicant’s arguments filed on 28 July 2021 have been fully considered and they are moot since a new combination of references is being used herein in view of the new limitations presented by applicant.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al (U.S. Patent Application Publication No. 2014/0174770) in view of Asanuma (U.S. Patent Application Publication No. 2010/0082252).
As to Claim 1, Wei discloses a control system for a work vehicle including a work implement, the work implement including a blade (#23), the control system comprising:
An input device (#48 and Paragraph 0037); and 
A controller (#31) configured to:
Communicate with the input device (#48),
Receive a first input signal indicating an input operation from the input device (Figure 5, Stage 50),
Determine, as a first position (#112), a position of the work vehicle when the first input signal is received,
Receive a second input signal indicating an input operation from the input device (Figure 5, Stage #54),
Determine, as a second position (#103), a position of the work vehicle when the second input signal is received, and 
Determine a target design surface indicating a target trajectory of the blade based on reference position information including at least the first position and the second position (Paragraph 0057).
However, Wu is silent about a display and a controller which displays the current position and first position of the work vehicle on the screen of the display. Asanuma discloses that it is known to provide a display with a screen and a controller which displays a current position and first position of a vehicle (Paragraph 0049 recites navigation apparatus, detected current position and also indicates the detected positions and positions input by the operator are mapped and shown in the display). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a display and a controller which displays a current position of the work vehicle on a screen of the display and displays the first position on the screen of the display. The motivation would have been to provide interactive means to the operator to monitor progress of the movement of the work vehicle. Accordingly, Wu as modified teaches a display; a controller configured to display a current position of the work vehicle on a screen of the display and display the first position on the screen of the display.
As to Claim 2, Wei as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Wei as modified also teaches wherein the controller is further configured to determine a plane passing through the first position and the second position as the target design surface (Figure 3).
As to Claim 3, Wei as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Wei as modified also teaches wherein the controller is further configured to determine a direction of the target design surface from the reference position information (Figure 3).
Claim 4, Wei as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Wei as modified also teaches wherein the controller is further configured to determine a longitudinal gradient of the target design surface from the reference position information (Figure 3).
As to Claim 5, Wei as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Wei as modified also teaches wherein the controller is further configured to receive a third input signal indicating an input operation by an operator from the input device, and determine, as a third position, a position of the work vehicle when the third input signal is received, and the reference position information further includes the third position (Figure 3).
As to Claim 6, Wei as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Wei as modified also teaches wherein the controller is further configured to receive a setting signal indicating a setting operation by an operator from the input device and change one or both of a direction and and/or a gradient of the target design surface based on the setting signal (Figure 3).
As to Claim 7, Wei as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Wei as modified also teaches wherein the controller (#31) is further configured to control the work implement according to the target design surface.
As to Claim 8, Wei discloses a method for setting a target trajectory of a work implement of a work vehicle using an input device (#48 and Paragraph 0037), the work implement including a blade (#23), the method comprising:
Receiving a first input signal indicating an input operation by an operator from the input device (Figure 5, Stage 50);
Determining, as a first position (#112), a position of the work vehicle when the first input signal is received;
Receiving a second input signal indicating an input operation by an operator from the input device (Figure 5, Stage #54);
Determining, as a second position (#103), a position of the work vehicle when the second input signal is received; and
Determining a target design surface indicating a target trajectory of the blade based on reference position information including at least the first position and the second position (Paragraph 0057).
However, Wu is silent about a display which displays the current position and first position of the work vehicle on the screen of the display. Asanuma discloses that it is known to provide a display with a screen which displays a current position and first position of a vehicle (Paragraph 0049 recites navigation apparatus, detected current position and also indicates the detected positions and positions input by the operator are mapped and shown in the display). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a display which displays a current position of the work vehicle on a screen of the display and displays the first position on the screen of the display. The motivation would have been to provide interactive means to the operator to monitor progress of the movement of the work vehicle. Accordingly, Wu as modified teaches a display; displaying a current position of the work vehicle on a screen of the display; displaying the first position on the screen of the display.
As to Claim 9, Wei as modified teaches the invention of Claim 8 (Refer to Claim 8 discussion). Wei as modified also teaches wherein the determining the target design surface includes determining a plane passing through the first position and the second position as the target design surface ((Figure 3).
As to Claim 10, Wei as modified teaches the invention of Claim 8 (Refer to Claim 8 discussion). Wei as modified also teaches wherein the determining the target design surface includes determining a direction of the target design surface from the reference position information (Figure 3).
As to Claim 11, Wei as modified teaches the invention of Claim 8 (Refer to Claim 8 discussion). Wei as modified also teaches wherein the determining the target design surface includes determining a longitudinal gradient of the target design surface from the reference position information (Figure 3).
As to Claim 12, Wei as modified teaches the invention of Claim 8 (Refer to Claim 8 discussion). Wei as modified also teaches the method further comprising receiving a third input signal indicating an input operation by an operator from the input device; and determining, as a third position, a position of the work vehicle when the third input signal is received and the reference position information further including includes the third position (Figure 3).
Claim 13, Wei as modified teaches the invention of Claim 8 (Refer to Claim 8 discussion). Wei as modified also teaches the method further comprising receiving a setting signal indicating a setting operation by an operator from the input device; and changing one or both of a direction and and/or a gradient of the target design surface based on the setting signal (Figure 3).
As to Claim 14, Wei discloses a work vehicle comprising:
A work implement including a blade (#23);
An input device (#48 and Paragraph 0037); and 
A controller (#31) configured to 
Communicate with the input device (#48),
Receive from the input device a first input signal indicating an input operation by an operator (Figure 5, Stage 50),
Determine, as a first position (#112), a position of the work vehicle when the first input signal is received,
Receive a second input signal indicating an input operation by an operator from the input device (Figure 5, Stage #54),
Determine, as a second position (#103), a position of the work vehicle when the second input signal is received,
Determine a target design surface indicating a target trajectory of the blade based on reference position information including at least the first position and the second position (Paragraph 0057), and
Control the blade to move according to the target design surface (Paragraph 0057).
However, Wu is silent about a display and a controller which displays the current position and first position of the work vehicle on the screen of the display. Asanuma discloses that it is known to provide a display with a screen and a controller which displays a current position and first position of a vehicle (Paragraph 0049 recites navigation apparatus, detected current position and also indicates the detected positions and positions input by the operator are mapped and shown in the display). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a display and a controller which displays a current position of the work vehicle on a screen of the 
As to Claim 15, Wei as modified teaches the invention of Claim 14 (Refer to Claim 14 discussion). Wei as modified also teaches wherein the controller is further configured to determine a plane passing through the first position and the second position as the target design surface (Figure 3).
As to Claim 16, Wei as modified teaches the invention of Claim 14 (Refer to Claim 14 discussion). Wei as modified also teaches wherein the controller is further configured to determine a direction of the target design surface from the reference position information (Figure 3).
As to Claim 17, Wei as modified teaches the invention of Claim 14 (Refer to Claim 14 discussion). Wei as modified also teaches wherein the controller is further configured to determine a longitudinal gradient of the target design surface from the reference position information (Figure 3).
As to Claim 18, Wei as modified teaches the invention of Claim 14 (Refer to Claim 14 discussion). Wei as modified also teaches wherein the controller is further configured to receive a third input signal indicating an input operation by an operator from the input device, and determine, as a third position, a position of the work vehicle when the third input signal is received, and the reference position information further includes the third position (Figure 3).
As to Claim 19, Wei as modified teaches the invention of Claim 14 (Refer to Claim 14 discussion). Wei as modified also teaches wherein the controller is further configured to receive a setting signal indicating a setting operation by an operator from the input device, and change one or both of a direction and and/or a gradient of the target design surface based on the setting signal (Figure 3).
As to Claim 20, Wei as modified teaches the invention of Claim 14 (Refer to Claim 14 discussion). Wei as modified also teaches further comprising a traveling device (#14) configured to move the work vehicle, the controller being further configured to control the blade (#26) in an up and down direction when the traveling device is moving in a forward direction.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501. The examiner can normally be reached Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678